PER CURIAM.
Desmond Baker appeals the order summarily denying his motion filed under Florida Rule of Criminal Procedure 3.850. Because Baker received a mandatory sentence of life without the possibility of parole for a first-degree murder he committed when he was fifteen years old, we reverse the postconviction court’s order summarily denying his motion and remand the case for further proceedings consistent with Miller v. Alabama, — U.S.—, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), and Toye v. State, 133 So.3d 540 (Fla. 2d DCA 2014).
NORTHCUTT, CASANUEYA, and KELLY, JJ., Concur.